DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, Claim 16 depends from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purposes of examination, Claim 16 is presumed to depend from Claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1, 3-5, 8, 11-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2011/0236769 to Xie et al. (“Xie”).
	With regard to Claim 1, Xie teaches a nanostructured material comprising a porous carrier and a conformal layer of deposited nanoparticles thereon (see Abstract; ¶¶ [0044], [0065], [0076]).  Xie teaches nanostructure material comprising nanoparticles and nanowires (see ¶ [0008]; Claim 6).  Xie teaches coating the porous substrate with nanowires (see ¶ [0084]).  Xie further teaches repetitive addition of nanostructure material to obtain a combination of nanostructures (see ¶ [0091]).
	With regard to Claims 3, 12, and 17-18, Xie teaches nanoparticle sizes within the claimed range (see ¶ [0076]).
	With regard to Claims 4-5, Xie teaches layer thicknesses within the claimed range (see ¶ [0066]).
	With regard to Claims 8 and 19, Xie teaches depositing more than one type of nanoparticle (see ¶ [0078]).
	With regard to Claim 11, Xie teaches nanoporous carriers (see ¶¶ [0063]-[0064]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3	Claims 6-7, 14-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie.
	With regard to Claims 6-7 and 20-21, Xie does not expressly teach the claimed thicknesses; however the reference teaches that various thicknesses may be deposited on the porous media, does not particularly limit such thicknesses, and indicates that such thicknesses can be adjusted according to methods known to those of ordinary skill in the art (see ¶ [0066]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have deposited any desired thickness of nanoparticles on the porous carrier of Xie, including those within the claimed range, in pursuit of a desired nanoparticle thickness.
	With regard to Claims 14-16, Xie teaches porous support media coated by nanowires (see ¶ [0084]).  Xie does not particularly limit the porous media material or shape (see ¶ [0007]), and teaches nanostructure coating material with diameters within the claimed range (see ¶¶ [0069], [0076]-[0077]); however the reference does not expressly teach the claimed nanowire diameters.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed nanowires having the claimed diameter as nanostructure coating materials with a reasonable expectation of success in view of Xie’s teachings of materials within the same scale.
4.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to Claim 1, and further in view of US 2005/0255242 to Hass et al. (“Hass”).
	With regard to Claim 2, Xie does not expressly disclose even distribution of nanoparticles on external and internal surfaces of the porous media; however the reference teaches that known vapor deposition and spray techniques may be employed in developing such coatings (see ¶ [0092]).  To the extent that such techniques employed to perform conformal coating of porous media does not implicitly contemplate even distribution of coating material on external and internal surfaces, Hass is similarly directed to structured materials and teaches transport of particles via a gas flow to a porous carrier substrate thereby rendering uniform and conformal deposition thereon in both line-of-sight and non-line-of-sight (“NLOS”) areas of the carrier (see Abstract; FIGs. 1, 14E; ¶¶ [0003]-[0004], [0006]-[0007], [0013], [0047]).  Hass instructs deposition of vapor atoms and molecules generated by known technologies (see ¶¶ [0013]-[0015], [0056]) and discloses the utility of the method to produce a variety of articles without particular limitation (see ¶ [0004]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed vapor deposition techniques as taught by Hass and thus manufactured the nanostructured material of Xie with evenly distributed nanoparticles on external and internal surfaces of a porous carrier.
	With regard to Claim 10, Hass teaches diffusion as a mechanism of deposition of particles (see ¶ [0028]).
5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to Claim 1, and further in view of Pfeiffer et al.; New Developments in Spark Production of Nanoparticles; Advanced Powder Technology; 25 (2014) 56-70; October 2013; (“Pfeiffer”).
	With regard to Claim 9, Xie teaches laser ablation for production of nanoparticles, and otherwise indicates that nanoparticles may be produced according to any techniques known in the art (see ¶¶ [0079]-[0080]).  To the extent that laser ablation does not constitute spark ablation, Pfeiffer teaches economic production of nanoparticles at atmospheric pressures via spark ablation (see Abstract; §§ 1 and 2).  According to Pfeiffer, vapor is employed within the spark-ablation process wherein solid particles result and are carried to a deposition surface (see Abstract; Introduction; Method; FIGs. 2.1-2.2; Conclusion).  It would have thus been obvious to one of ordinary skill in the art at the time the invention was filed to have employed spark ablation for production of nanoparticles for manufacturing the nanostructured material of Xie since spark ablation is a known technique in the art.
Response to Arguments
	Applicant’s arguments filed 15 February 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  As discussed herein, Xie teaches a porous carrier comprising nanowires.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715